DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wall et al. Patent No. US 6,294,943.
	Regarding claims 1, 11, Wall discloses a semiconductor device comprising: 
a pad [Fig. 1, Bond pad 113]; 
an internal logic circuit [Fig. 1, Internal circuitry 100] performed by a power supply voltage; 
an output buffer [Fig. 1, Output buffer 176] configured to drive an external circuit coupled to the pad based on an output signal from the internal logic circuit [Fig. 1, the output buffer configured to drive a circuit (Components external to failsafe buffer integrated circuit) based on the output signal from 100]; 
a protection voltage generating circuit [Fig. 1, Bias generator 120] configured to output a larger one of a divided voltage and the power supply voltage as a protection voltage, the 
a first protection circuit performing by the protection voltage and configured to protect the internal logic circuit and the output buffer when a voltage greater than the protection potential is applied to the pad [col. 4 lines 20 – col. 6 lines 47].
	Regarding claim 2, Wall discloses that the protection voltage generating comprising: 
a first generating circuit configured to output the divided voltage [Fig. 2, the bias generator 120 discloses the voltage divider comprising transistors 222-234]; and 
a second generating circuit configured to output the larger one of the divided voltage and the power supply voltage as the protection voltage to an output node, wherein the second generating circuit comprising:  
a first P-type transistor having a first electrode inputting the divided voltage [Fig. 2, transistor 242 having one terminal connected to the voltage divider], a second electrode coupled to the output node [Fig. 2, second terminal of 242 connected to BIAS terminal] and a control electrode inputting the power supply voltage [Fig. 2, gate terminal of 242 connected to VDD]; and 
a second P-type transistor [Fig. 2, 240] having a first electrode inputting the power supply voltage, a second electrode coupled to the output node and a control electrode inputting the divided voltage.  
Regarding claim 4, Wall discloses that the first generating circuit includes a plurality of transistors [Fig. 2, transistors 222-234] serially diode-connected between the pad and a ground node to which a ground voltage is applied [col. 6 lines 39-47].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wall et al. Patent No. US 6,294,943.
Regarding claim 3, Wall does not disclose that the first generating circuit includes a plurality of resistors.  The voltage divider comprising a plurality of resistors connected in series in the voltage protection circuits are well known in the art.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have a voltage divider comprising resistors, for the benefit of establishing a voltage threshold.
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 5: The prior art does not disclose that the first generating circuit further includes: a first switch disposed between the plurality of the transistors, and controlled by a control signal from the internal logic circuit; a second switch disposed between a divided voltage node outputting the divided voltage and the ground node, and controlled by the control signal, wherein the state of the second switch is complementary with the state of 
The following is an examiner’s statement of reasons for allowance of claim 6: The prior art does not disclose that the output buffer includes a third P-type transistor having a first electrode inputting the protection voltage and a second electrode coupled to the pad, wherein, at the protection voltage generating circuit outputs the protection voltage, the first protection circuit configured to supply the output voltage from the internal logic circuit to a control electrode of the third transistor, and wherein, when the voltage larger than the protection voltage is supplied to the pad, the first protection circuit supplies the voltage of the pad with the control electrode of the third P-type transistor. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
  The following is an examiner’s statement of reasons for allowance of claim 8: The prior art does not disclose that the output buffer includes: a third P-type transistor having a first electrode inputted the power supply voltage; a fourth P-type transistor having a first electrode coupled to a second electrode of the third P-type transistor and a second electrode coupled to the pad, wherein, at the protection voltage generating circuit outputs the protection voltage, the first protection circuit outputs the output signal from the internal logic circuit to the control electrode of the fourth P-type transistor, wherein the first protection circuit having an inverter performed by the protection voltage, and wherein the inverter output an inverted signal which has an inverted logic level from a control signal from the internal logic circuit to the control electrode of the 
The following is an examiner’s statement of reasons for allowance of claim 9: The prior art does not disclose a second protection circuit performing by the protection voltage, and configured to protect the input buffer when a voltage larger than the protection voltage is supplied to the pad.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836